     Case 1:20-cv-11525-LTS Document 1 Filed 08/13/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
                            EASTERN DIVISION

                                           CIVIL ACTION NO.


KERI PEW AS SOON TO BE APPOINTED SPECIAL PERSONAL
REPRESENTATIVE OF THE ESTATE OF A.B.,
KERI PEW INDIVIDUALLY, KERI PEW AS MOTHER
AND NEXT FRIEND OF L.P., A.P., AND E.P., AND
MICHAEL BABINE

                    Plaintiffs
v.

BEXCO ENTERPRISES, INC. D/B/A MILLION DOLLAR
BABY

                    Defendant



          PLAINTIFFS’ AMENDED COMPLAINT AND CLAIM FOR
                   TRIAL BY JURY ON ALL COUNTS

                                  JURISDICTION

1.   Jurisdiction is conferred by 28 United States Code 1332, as the parties herein are of
     diverse citizenship (Massachusetts plaintiffs and a California defendant) and the
     amount in controversy exceeds $75,000.00, exclusive of interest and costs.
     Jurisdiction over the defendant is further conferred pursuant to Massachusetts
     General Laws Chapter 223A. Venue resides in the Eastern Division of the United
     States District Court, District of Massachusetts.

                                      PARTIES

2.   The plaintiff, Keri Pew as soon to be appointed Special Personal Representative of
     the Estate of A.B. (hereinafter “The Estate”) brings this action. At all  material
     times, the decedent, A.B. was a minor and the child of Keri Pew and resided with
     her at 93 Bellevue Ave., Haverhill, Essex County, Commonwealth of
     Massachusetts.

3.   The plaintiff, Keri Pew as mother and next friend of L.P., A.P., and E.P. brings this
     action. At all material times, L.P., A.P., and E.P. were the minor and the children
        Case 1:20-cv-11525-LTS Document 1 Filed 08/13/20 Page 2 of 6



        of Keri Pew and the biological siblings of A.B. and resided with them at 93
        Bellevue Ave., Haverhill, Essex County, Commonwealth of Massachusetts.

4.      The Plaintiff Michael Babine at all relevant times hereto was the spouse of Keri
        Pew and the father of A.B. and resided with them at 93 Bellevue Ave., Haverhill,
        Essex County, Commonwealth of Massachusetts.

5.      The Plaintiff Keri Pew, Individually, at all relevant times hereto was the spouse of
        Michael Babine and the mother of A.B., L.P., A.P., and E.P., and resided with them
        at 93 Bellevue Ave., Haverhill, Essex County, Commonwealth of Massachusetts.

6.      The defendant, Bexco Enterprises, Inc., d/b/a Million Dollar Baby Co. (“Bexco”)
        at all material times was a foreign corporation and located at 8700 Rex Road, Pico
        Rivera, California, doing business within the Commonwealth of Massachusetts. At
        all material times, the Bexco was the manufacturer/designer/distributor/retailer of
        the Million Dollar Baby crib model number 5501 that caused the death of A.B.
        made in the People’s Republic of China. The defendant, Bexco was also a foreign
        corporation incorporated in California.


                                          FACTS

     7. On or before August 13, 2017, Keri Pew and/or Michael Babine utilized the
        Million Dollar Baby (“MDB”) Crib model number 5501 for their infant son A.B. as
        indicated by the manufacturer’s manual purchased by their social worker in the
        Commonwealth of Massachusetts.

     8. At all material times hereto the MDB crib model number 5501 was negligently
        manufactured and/or designed so that an infant could become stuck between the
        mattress and the wooden boards and suffocate.

     9. On August 13, 2017 Michael Babine placed A.B. into the MDB crib.

     10. On August 13, 2017 at approximately 23:31 Keri Pew returned home and found
         A.B. stuck between the mattress and the wooden boards of the MDB crib not
         breathing.

     11. Upon finding A.B. not breathing, Keri Pew immediately called emergency services
         and police and EMS were dispatched.

     12. Upon arrival, the Haverhill police officers began two-man CPR on A.B. and
         thereafter he was transported via ambulance to Merrimack Valley Holy Family
         Hospital.

     13. On April 14, 2017 at 00:40 A.B. was pronounced dead.




                                             2
       Case 1:20-cv-11525-LTS Document 1 Filed 08/13/20 Page 3 of 6



   14. Sideboards and the space between the mattress and the sides of the crib should be
       minimal and uniform throughout the crib in accord with good safety engineering
       design and/or performance practice to reduce the probability of an infant becoming
       stuck and injured and/or suffocating.

                             COUNT I
        KERI PEW AS SOON TO BE APPOINTED SPECIAL PERSONAL
   REPRESENTATIVE OF THE ESTATE OF A.B. v. BEXCO ENTERPRISES, INC.
             (NEGLIGENCE/WRONGFUL DEATH/G.L.c. 229, §2)

   15. The plaintiff repeats and incorporates herein by reference the allegations set forth in
       paragraphs 1 through 14 of the plaintiffs’ complaint.

   16. This action is brought to recover for the wrongful death of A.B. for the benefit of
       his beneficiaries, pursuant to G.L. c. 229, §2 et seq.

   17. At all material times the defendant, Bexco Enterprises, Inc., was engaged in the
       design, development, assembly, manufacture, testing, inspection, packaging,
       promotion, advertising, marketing, sale, and distribution of the MDB Crib Model
       Number 5501.

   18. The defendant, Bexco Enterprises, Inc. negligently designed, developed,
       assembled, manufactured, tested, inspected, packaged, promoted, advertised,
       marketed, sold, and distributed a hazardous crib to the Plaintiffs’ social worker.

   19. As a direct and proximate cause of the negligence of the defendant, Bexco
       Enterprises, Inc. its agents, servants, and/or employees in the design, development,
       assembly, manufacture, testing, inspection, packaging, promotion, advertising,
       marketing, sale, and distribution of the MDB crib model number 5501, A.B., while
       using the crib in its intended manner, became stuck between the mattress and the
       crib frame and was suffocated and died.

   20. By reason of the death of A.B., his beneficiaries and estate have suffered damages
       including but not limited to funeral and burial expenses, loss of services, protection,
       care, assistance, society, companionship, comfort, guidance, and counsel.

        WHEREFORE, the plaintiff, Keri Pew as soon to be appointed personal
representative of the Estate of A.B. demands judgment in its favor against the defendant,
Bexco Enterprises, Inc. for negligence in an amount of money to be determined by a jury,
plus interest and costs.

                             COUNT II
        KERI PEW AS SOON TO BE APPOINTED SPECIAL PERSONAL
   REPRESENTATIVE OF THE ESTATE OF A.B. v. BEXCO ENTERPRISES, INC.
                      (BREACH OF WARRANTY)




                                              3
       Case 1:20-cv-11525-LTS Document 1 Filed 08/13/20 Page 4 of 6



   21. The plaintiff repeats and incorporates herein by reference the allegations set forth in
       paragraphs 1 through 20 of the plaintiffs’ complaint.
   22. The defendant Bexco Enterprises, Inc. warranted its crib model 5501 to be of
       merchantable quality, safe and appropriate for its reasonable and foreseeable uses.

   23. The MDB crib model number 5501 manufactured, designed, sold, and/or
       distributed by Bexco Enterprises, Inc. to Keri Pew and Michael Babine was in
       breach of all implied and express warranties by reason of its being unsafe and
       inappropriate for its reasonable and foreseeable uses and not of merchantable
       quality, by reasons including inadequate manufacture, design, and/or instructions or
       warnings to the buyers and/or foreseeable users of said crib.

   24. As a direct and proximate cause of breach of said warranties by the defendant
       Bexco Enterprises, Inc. its agents, servants, and/or employees, in the sale, design,
       manufacture and/or testing of said crib, and/or due to the defendant Bexco
       Enterprises, Inc.’s failure to warn foreseeable purchasers and/or users of said
       dangerous design, and/or due to the defendant Bexco Enterprises, Inc.’s failure to
       provide reasonable safety features for its crib and failure to adequately warn
       about the dangers inherent in its use, A.B., while using the crib in its intended
       manner, became stuck between the mattress and the crib frame and was suffocated
       and died.

   25. By reason of the death of A.B., his beneficiaries and estate have suffered damages
       including but not limited to funeral and burial expenses, loss of services, protection,
       care, assistance, society, companionship, comfort, guidance, and counsel.


       WHEREFORE, the plaintiff, Keri Pew as soon to be appointed personal
representative of the Estate of A.B. demands judgment against Bexco Enterprises, Inc.
pursuant to Mass. Gen. L. c. 106 §§2-607, 2-313, 2-314, and 2-315 for breach of warranty
in an amount to be determined by a jury, plus interest and costs.


                                   COUNT III
                      KERI PEW v. BEXCO ENTERPRISES, INC.
                             (LOSS OF CONSORTIUM)

   26. The plaintiff repeats and incorporates herein by reference the allegations set forth in
       paragraphs 1 through 25 of the plaintiffs’ complaint.

   27. As a direct and proximate result of the negligence, breach of warranty and
       carelessness of the defendant, Bexco Enterprises, Inc., the plaintiff Keri Pew, the
       mother of A.B., has been deprived of the full services, society and affection of her
       son.




                                              4
       Case 1:20-cv-11525-LTS Document 1 Filed 08/13/20 Page 5 of 6



       WHEREFORE, the plaintiff, Keri Pew, prays judgment in her favor against the
defendant, Bexco Enterprises, Inc. for loss of consortium in an amount of money to be
determined by a jury, plus interest and costs.

                                COUNT IV
                 MICHAEL BABINE v. BEXCO ENTERPRISES, INC.
                          (LOSS OF CONSORTIUM)

   28. The plaintiff repeats and incorporates herein by reference the allegations set forth in
       paragraphs 1 through 27 of the plaintiffs’ complaint.

   29. As a direct and proximate result of the negligence, breach of warranty and
       carelessness of the defendant, Bexco Enterprises, Inc., the plaintiff Michael Babine,
       the father of A.B., has been deprived of the full services, society and affection of
       his son.

        WHEREFORE, the plaintiff, Michael Babine, prays judgment in his favor against
the defendant, Bexco Enterprises, Inc. for loss of consortium in an amount of money to be
determined by a jury, plus interest and costs.

                             COUNT V
  KERI PEW AS MOTHER AND NEXT FRIEND OF L.P. v. BEXCO ENTERPRISES,
                               INC.
                      (LOSS OF CONSORTIUM)

   30. The plaintiff repeats and incorporates herein by reference the allegations set forth in
       paragraphs 1 through 29 of the plaintiffs’ complaint.

   31. As a direct and proximate result of the negligence, breach of warranty and
       carelessness of the defendant, Bexco Enterprises, Inc., the plaintiff L.P. by his
       mother and next friend Keri Pew, the brother of A.B., has been deprived of the full
       services, society and affection of his brother

       WHEREFORE, the plaintiff, Keri Pew as mother and next friend of L.P., prays
judgment in her favor against the defendant, Bexco Enterprises, Inc. for loss of consortium
in an amount of money to be determined by a jury, plus interest and costs.

                           COUNT VI
 KERI PEW AS MOTHER AND NEXT FRIEND OF A.P. v. BEXCO ENTERPRISES,
                              INC.
                     (LOSS OF CONSORTIUM)

   32. The plaintiff repeats and incorporates herein by reference the allegations set forth in
       paragraphs 1 through 31 of the plaintiffs’ complaint.




                                              5
       Case 1:20-cv-11525-LTS Document 1 Filed 08/13/20 Page 6 of 6



   33. As a direct and proximate result of the negligence, breach of warranty and
       carelessness of the defendant, Bexco Enterprises, Inc., the plaintiff A.P. by his
       mother and next friend Keri Pew, the brother of A.B., has been deprived of the full
       services, society and affection of his brother

       WHEREFORE, the plaintiff, Keri Pew as mother and next friend of A.P., prays
judgment in her favor against the defendant, Bexco Enterprises, Inc. for loss of consortium
in an amount of money to be determined by a jury, plus interest and costs.

                            COUNT VII
  KERI PEW AS MOTHER AND NEXT FRIEND OF E.P. v. BEXCO ENTERPRISES,
                               INC.
                      (LOSS OF CONSORTIUM)

   34. The plaintiff repeats and incorporates herein by reference the allegations set forth in
       paragraphs 1 through 33 of the plaintiffs’ complaint.

   35. As a direct and proximate result of the negligence, breach of warranty and
       carelessness of the defendant, Bexco Enterprises, Inc., the plaintiff E.P. by his
       mother and next friend Keri Pew, the brother of A.B., has been deprived of the full
       services, society and affection of his brother

       WHEREFORE, the plaintiff, Keri Pew as mother and next friend of E.P., prays
judgment in her favor against the defendant, Bexco Enterprises, Inc. for loss of consortium
in an amount of money to be determined by a jury, plus interest and costs.


        THE PLAINTIFF DEMANDS TRIAL BY JURY ON ALL COUNTS


                                                     The plaintiffs,
                                                     By their attorney,

                                                     /s/ Ingrid A. Halstrom

                                                     Ingrid A. Halstrom
                                                     BBO# 694272
                                                     Frederic N. Halström
                                                     BBO# 218420
                                                     P.O. Box 121203
                                                     Boston, MA 02112-1203
Dated: August 13, 2010                               (617) 262-1060
                                                     Ingrid.halstrom@halstrom.com
                                                     office@halstrom.com




                                              6
